United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                          May 28, 2003
                           UNITED STATES COURT OF APPEALS
                                                                                    Charles R. Fulbruge III
                                         FIFTH CIRCUIT                                      Clerk
                                           ____________

                                           No. 02-40958
                                           ____________


               JOHN SHOEMAKER; TOM BOLSON; GEORGE MCGRAW;
               JEREMY LANDT; DICK BLACKWELL,


                                              Plaintiffs-Appellants,

               versus


               UNOVA INC.; INTERMEC TECHNOLOGIES CORP.,


                                              Defendants-Appellees.



                           Appeal from the United States District Court
                                For the Eastern District of Texas
                                       No. 4:00-CV-408



Before DUHÉ, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

       John Shoemaker, Tom Bolson, George McGraw, Jeremy Landt, and Dick Blackwell

(collectively, “Appellants”) appeal the district court’s grant of summary judgment in favor of




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
UNOVA, Inc. and its subsidiary, Intermec Technologies Corporation (collectively, “UNOVA”).

Appellants, all former executives of a UNOVA subsidiary known as Amtech Systems Corporation

(“Amtech”), argue t hat UNOVA improperly refused to award them bonuses for their work in

orchestrating the sale of Amtech to a third party. Specifically, Appellants contend that UNOVA’s

actions breached the terms of the Summary Plan Description for UNOVA’s Cash Value Added

Management Incentive Compensation Plan. On appeal, they argue that the district court erred in

concluding that no genuine issues of material fact existed as to their cl aims of breach of contract,

promissory estoppel, fraud, negligent misrepresentation, quantum meruit and unjust enrichment.

       We have read the briefs, heard the arguments of counsel, and consulted the pertinent portions

of the record. On the basis of the record and the applicable case law, we find no reversible error.

Accordingly, we AFFIRM essentially for the reasons given by the district court.




                                                -2-